Case 1:17-cv-00438-MAC-KFG Document 10 Filed 07/28/20 Page 1 of 2 PageID #: 43




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 DESHAWN ANDREWS,                                 §
                                                  §
                 Petitioner,                      §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:17-CV-438
                                                  §
 WARDEN, USP BEAUMONT,                            §
                                                  §
                 Respondent.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner DeShawn Andrews, a prisoner confined at the United States Penitentiary in

 Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

 U.S.C. § 2241.

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends dismissing the petition.

          The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.
Case 1:17-cv-00438-MAC-KFG Document 10 Filed 07/28/20 Page 2 of 2 PageID #: 44



                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report and recommendation of the magistrate judge (#8) is ADOPTED. A final

 judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

        SIGNED at Beaumont, Texas, this 28th day of July, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
